DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai et al. (US 2006/0170384).
Regarding Claim 1, Kumagai discloses a robot arm comprising: 
A proximal unit (10).
A distal unit (20) configured to be connected to the proximal unit (see Fig. 2, showing a connection through a speed reducer 60, and accordingly the distal unit is capable or “configured” to be  connected to the proximal unit through the speed reducer; the Examiner notes the claim limitation does not require an actual connection between the two units, just the capability of such a connection).
The proximal unit including a connection interface (see Fig. 2, showing two unnumbered bolt holes that connect the proximal unit to the speed reducer, and accordingly form a connection interface) connectable to a plurality of types of distal units different in shape (the Examiner notes, that the recited claim language does not require different distal units, only that connection to ones of “different” shapes is possible; further the term “shape” is a broad term, and would apply to any change in physical parameters of the distal end, even if they do not require a different interface connection; for example: the robot arm would be capable of having a distal end 20 that is wider or narrower in the horizontal direction as the figure is oriented, or could be more rectangular in shape or more smooth in shape, without having any change to the connection at the interface).
Wherein the connection interface is directly connected to any one of a plurality of types of speed reducers (60) each having a different shape from other types of speed reducers among the plurality of types of speed reducers at a portion which is directed connected to the connection interface (see Fig. 3, showing a direct connection between the interface and the speed reducer 60; the Examiner notes that the claim language only requires a connection to one speed reducer, and that the claim language does not require that the connection interface can connect to all of the plurality of speed reducers, and accordingly the other speed reducers that are not connected to the connection interface could be a different size even if they would not be connectable to the connection interface)
The distal unit is connected to the proximal unit via any one of the plurality types of speed reducers (see Fig. 3, showing that the speed reducer that is connected to the connection interface and that this is also the speed reducer that is connected to the distal end).
Regarding Claim 2, Kumagai further discloses the robot arm of claim 1, wherein the connection interface comprises annular connection interfaces disposed concentrically in an end face of the proximal unit (see Fig. 1, showing that the stepped interface is annular in shape with a first portion having the bolts holes being ring shaped and a second portion being also ring shaped and is stepped and radially outward from the first portion and located on an end face of the proximal unit; see Fig. 2, showing that the first and second portions are circular, and are accordingly ring shaped).
Regarding Claim 3, Kumagai  further discloses the robot arm of claim 1, wherein the connection interface comprises a plurality of fastening portions disposed circumferentially in the end face of the proximal unit (see Fig. 2, showing at least two bolt holes located on the ring shaped interface, and accordingly are disposed circumferentially 180 degrees apart).
Regarding Claim 5, Kumagai  further discloses the robot arm of claim 1, wherein the connection interface further includes a mating portion (see Fig. 1, showing that both the flat axially extending surface for abutment with the radial outside surface of the speed reducer and a second mating portion as the recessed area for the bolt head used for mounting the speed reducer) to be fitted with the distal unit (see Fig. 1, showing that the distal unit is fitted to both of the mating portions through the speed reducer).
Regarding Claim 7, Kumagai further discloses the robot arm of claim 1, wherein the distal unit includes a front arm (see [0028], disclosing that the distal unit is a pivoting arm and that the proximal unit is a fixed arm, according the distal unit is considered to be a front arm).
Regarding Claim 9, Kumagai further discloses the robot arm of claim 5, wherein the mating portion is an annular protrusion portion protruding from the connection interface (see Fig. 3, showing that the mating portion that radially abuts against the speed reducer protrudes from the connection interface).
Regarding Claim 10, Kumagai further discloses the robot arm of claim 5, wherein the mating portion is an annular recessed portion recessed from the connection interface (see Fig. 3, showing that the mating portion that serves as a recess for the bolt heads used to couple the speed reducer to the proximal unit is an annular recess that is recessed from the connection interface).

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurek (US 2018/0111275).
Regarding Claim 1, Kurek discloses a robot arm comprising: 
A proximal unit (306).
A distal unit (314) configured to be connected to the proximal unit (see Fig. 3).
The proximal unit including a connection interface (308) connectable to a plurality of types of distal units different in shape (see Fig. 3, showing that the distal unit connects to the connection interface through a transmission 310 and connector 312; see [0024], disclosing that the robot arm is modular, and that different types of sensors, and accordingly distal units, can be used).
Wherein the connection interface is directly connected to any one of a plurality of types of speed reducers (see [0024], disclosing that the robot arm is modular and so that different components such as the transmission can be changed out; see also [0027], disclosing that the transmission may be a “gear reducer”) each having a different shape from other types of speed reducers among the plurality of types of speed reducers at a portion which is directed connected to the connection interface (see [0024] and [0027], since different speed reducers can be used, this means that these would have to be different shapes which would include at the input shaft; see Fig. 3, since the input shaft of the transmission attaches to the motor 306, which attaches to the transmission at the connection interface, the reducer has a different shape than other speed reducers at a portion that is directly connected to the connection interface).
The distal unit is connected to the proximal unit via any one of the plurality types of speed reducers (see Fig. 3).
Regarding Claim 2, Kurek further discloses the robot arm of claim 1, wherein the connection interface comprises annular connection interfaces disposed concentrically in an end face of the proximal unit (see Fig. 3, showing ring shaped and concentric bolt holes).
Regarding Claim 3, Kurek further discloses the robot arm of claim 1, wherein the connection interface comprises a plurality of fastening portions disposed circumferentially in the end face of the proximal unit (see Fig. 3).
Regarding Claim 5, Kurek further discloses the robot arm of claim 1, wherein the connection interface further includes a mating portion (see Fig. 3, stepped surface between the connection interface and the speed reducer that includes the bolt holes) to be fitted with the distal unit (see Fig. 3, showing that the distal unit is fitted to both of the mating portions through the speed reducer).
Regarding Claim 7, Kurek further discloses the robot arm of claim 1, wherein the distal unit includes a front arm (see Fig. 6, showing that the robot arm of Fig. 3 can be attached to a plurality of other robot arms, and accordingly a front arm can be included with the distal unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (US 2006/0170384) in view of Ito (JP-2010-221355-A).
Regarding Claim 4, Kumagai further discloses the robot arm of claim 3, wherein the fastening portions are each at least circular in shape, but does not disclose if the holes are slot shaped or if the holes are tapped (i.e. threaded).
However, Ito, which is directed similarly to attaching two robotic components to one another using an interface, teaches a connection interface (30) having fastening portions (39) that are in the form of a slot (see Fig. 3; accordingly, since the first part of the “or” recitation is met, the alternative claim recitation is considered met).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing bolt holes in the form of slots would provide numerous benefits over a circular bolt hole, allowing for even more options in attachment sizes since the radial location of the bolt in the bolt slot could be varied, and further to allow for greater tolerances in manufacturing since if a replacement arm segments has a bolt that is slightly off, the slot could accommodate this slightly different specification more readily than a circular hole with tighter tolerances.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the multiple-connection interface of the robot disclosed in Kumagai with slots as taught in Ito to simplify manufacturing by allowing for greater tolerances in arm segment mounting portions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (US 2006/0170384) in view of Ye (CN-205600727-U).
Regarding Claim 8, Kumagai further discloses that the robot arm of claim 1, wherein the distal unit includes an arm portion (20), but does not disclose that the distal unit includes a wrist unit. 
However, the Examiner notes that wrist units are a well-known portion of industrial robots, for example: Ye teaches in an industrial robot (see Fig. 1), providing a proximal unit (1) with a  distal unit (2), wherein the distal unit includes a wrist unit (see Fig. 1 showing a wrist unit as the joint that connects the end effector 4 to the rest of the industrial robot).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot arm disclosed in Kumagai with a wrist portion as part of the distal unit as taught in Ye to provide the robot arm with additional degrees of freedom especially immediately adjacent to the end effector, to provide more precise and quick movements to the end effector.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wenya Ye (CN-205600727-U) in view of Kurek (US 2018/0111275).
Regarding Claim 11, Ye discloses a robot arm (see Fig. 1), comprising: 
A proximal unit (3).
A distal unit (1) configured to be connected to the proximal unit (see Fig. 1, showing connection through joint 2).
The proximal unit including a connection interface connectable to a plurality of types of distal units different in shape (see [0005] and [0006] of the translation disclosing that there is problem in the art that replacing a part in a manipulator requires an identical replacement and that the goal of the invention is to provide a modular manipulator; see also Figs. 1-4, showing that the multiple-connection interface has three concentric circles of bolt holes, which would allow for the connection of three components of different diameters to be attached).
Wherein the connection interface is directly connectable to a plurality of types of speed reducers different in shape (see Figs. 2 and 4, showing that the proximal unit has a plurality of bolt holes, and accordingly could be attached directly to a plurality of types of speed reducers).
The connection interface includes a first, inner interface and a second, outer interface disposed concentrically with the first, inner interface (see Figs. 1 and 4, showing an inner, outer, and intermediate interfaces).
The first, inner interface comprises a plurality of first fastening portions disposed circumferentially at a first interval in an end face of the proximal unit (see Figs. 1 and 4), 
The second, outer interface comprises a plurality of second fastening portions disposed circumferentially at a second interval in the end face of the proximal unit (see Figs. 1 and 4). 
The first interval of the first fastening portions is different from the second interval of the second fastening portions (see Figs. 1 and 4).
The first, inner interface is directly connectable to a first type of speed reducer having a first shape, and the second, outer interface is directly connectable to a second type of speed reducer having a second shape (see Figs. 1 and 4, showing that based on the location of the holes, the two sets of interfaces would be capable of directly connecting to the speed reducer).
Ye does not does a speed reducer between the distal unit and the proximal unit 
However, Kurek teaches in the joint of a robot arm (see Title), providing a speed reducer (306, 308, 310, 312, 314) between the proximal (304) and distal end (316). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot arm disclosed in Ye with the speed reducer located between the proximal and distal ends to act as a joint for the robot to provide at least one degree of freedom between those two components.
Regarding Claim 12, Ye discloses a robot arm (see Title), comprising: 
A proximal unit (3) including a plurality of first connection interfaces different from each other (see Fig. 1 and 4). 
A plurality of distal units (1) each having a second connection interface (see Figs. 1 and 2, showing a second connection interface; see also [0005] and [0006] of the translation, disclosing that the robot is designed to be modular, and accordingly there would be a plurality of distal units).
A plurality of intermediate robot joints (2) having a third connection interface (203), and a fourth connection interface (201) opposite the third connection interface in an axial direction of said robot joint (see Fig. 3).
Wherein the third connection interfaces of the plurality of robot joints are are different from each other (see [0005] and [0006] of the translation, disclosing the intend of having a modular robot that can allow for non-identical parts being used as replacement parts, see Figs. 1 and 4, showing that the connecting holes of the proximal unit would allow for different sizes robot joints to be attached).
The robot arm has a plurality of configurations different from each other (see [0005] and [0006] of the translation). 
In one configuration among the plurality of configurations, one first connection interface among the plurality of first connection interfaces of the proximal unit is directly, detachably connected to the third connection interface of one robot joints among the plurality of robot joints (see [0005] and [0006] of the translation; see also Figs. 1 and 3-4), and the fourth connection interface of the one robot joint is directly, detachably connected to the second connection interface of one distal unit among the plurality of robot joints (see Figs. 1-3).
In a further configuration among the plurality of configurations, a further first connection interface among the plurality of first connection interfaces of the proximal unit is directly, detachably connected to the third connection interface of a further speed reducer among the plurality of speed reducers (see [0005] and [0006] of the translation; see also Figs. 1 and 3-4), and the fourth connection interface of the further speed reducer is directly, detachably connected to the second connection interface of a further distal unit among the plurality of distal units (see [0005] and [0006] of the translation; see also Figs. 1-3).
Note: even if a plurality of distal units are not disclosed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide multiple distal units, such as for mass producing multiple units of the robot arm, to reduce the costs of each robot arm as compared to designing and manufacturing a single robot arm.
Ye does not does a speed reducer between the distal unit and the proximal unit 
However, Kurek teaches in the joint of a robot arm (see Title), providing a speed reducer (306, 308, 310, 312, 314) between the proximal (304) and distal end (316). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot arm disclosed in Ye with the speed reducer located between the proximal and distal ends to act as a joint for the robot to provide at least one degree of freedom between those two components.
Regarding Claim 13, Ye further discloses the robot arm of claim 12, wherein the second connection interface of the one distal unit is different from the second connection interface of the further distal unit (note, since two distal units are different distal units, they are also different connection interfaces; the claims do not require there to be a different shaped connection for the distal interface), and the fourth connection interface of the one speed reducer is different from the fourth connection interface of the further speed reducer (note, since two speed reducers are different speed reducers, they are also different connection interfaces; the claims do not require there to be a different shaped connection for the two speed reducers).
Regarding Claim 14, Ye further discloses the robot arm of claim 12, wherein the first connection interfaces of the proximal unit are arranged on different planes (see Figs. 1 and 4, showing that the bolt holes of the proximal unit extend entirely through a plate defined as a cylinder between two different planes; and accordingly one connection interface can be on the top plate extending downward for the bolts to interface and the other connection interface can be on the bottom plate extending upward for the robot joint 2 to press against).

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Page 8 Lines 1-4: Applicant argues that the newly amended claim language that the speed reducer portion that is different than the other speed reducers “at a portion which is directly connected to the connection interface” is not anticipated by Kumagai. This is not persuasive. The claims as currently amended only require that the interface is connected to “any one of” the speed reducers, and that the plurality of speed reducers are different in shape at the connection point. This means that only one of the speed reducers would have to be connectable to the interface, and that the other speed reducers of different sizes would not necessarily have to be able to be connected to the interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyazaki (US 2019/0275668) teaching two speed reducers (see Figs. 3-4) that are different in shape and can be connected to the same interface based on the motor position and the output shaft being located in the same locations (see Figs. 3-4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658